DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 1/13/2021, with respect to the rejection(s) of claim(s) 1-19 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Inada et al, US Patent 7189211 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-10, 14-16 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al, US Patent Pub. 20180339652 A1, in view of Inada et al, US Patent 7189211 B2.
Re Claim 1, Prescott et al disclose a system for a vehicle (abstract), comprising: at least one auxiliary motor configured to mechanically operate a vehicle component based on a motion control signal (paras 0013-0014: inside and outside motors for mechanically controlling inside and outside vehicle components; para 0036: motion control); and the auditory control signal causing the at least one auxiliary motor to produce an audible sound (paras 0013-0015: electrical motor is able to mechanically control inside and outside vehicle components along with being able to produce warning sounds of said mechanical controls where the mechanical controls and warning sounds are independent of each other in the sense that the mechanical control is carried out with or without the warning sounds); but fails to disclose and a controller configured to output an auditory control signal independent of the motion control signal. However, Inada et al discloses a device that teaches the concept of mechanically controlling a motor to drive a mechanism by utilizing a control signal, whereby the control signal for controlling the motor is derived from an audio signal input (Inada et al, col. 2, lines 32-40). It would have been obvious to modify the Prescott et al device such that the audio signal can solely be used as the control signal to control the motor as taught in Inada such that the motor of Prescott et al can be controlled solely by its audio signal thus enabling the system to perform control of mechanical mechanisms without mechanical control signals and just audio control signals instead that way the warning signal is not only a warning sound signal but also a control signal to initiate mechanical controls.
Prescott et al, paras 0013-0014: inside and outside motors for mechanically controlling inside and outside vehicle components).
Re Claim 3, the combined teachings of Prescott et al and Inada et al disclose the system of Claim 1, wherein the at least one auxiliary motor includes an interior motor mounted within a vehicle cabin and adapted to produce the audible sound in the vehicle cabin (Prescott et al, paras 0013-0015: electrical motor is able to mechanically control inside and outside vehicle components along with being able to produce warning sounds of said mechanical controls where the mechanical controls and warning sounds are independent of each other in the sense that the mechanical control is carried out with or without the warning sounds).
Re Claim 4, the combined teachings of Prescott et al and Inada et al disclose the system of Claim 3, wherein the interior motor includes a seat motor (Prescott et al, para 0013: seat dump switch inside the vehicle, wherein seat motor is selected from the Markush claim language).
Re Claim 5, the combined teachings of Prescott et al and Inada et al discloses the system of Claim 3, but fail to disclose wherein the at least one auxiliary motor includes two interior motors, with each of the two interior motors mounted in the vehicle cabin and adapted to produce the audible sound in the vehicle cabin. However, it would have been obvious to include a plurality of inside and outside electrical motors associated with different inside and outside mechanical controls of a vehicle for the 
Re Claim 6, the combined teachings of Prescott et al and Inada et al disclose the system of Claim 1, wherein the at least one auxiliary motor includes an exterior motor mounted outside a vehicle cabin and adapted to produce the audible sound external to the vehicle (Prescott et al, paras 0013-0015: electrical motor is able to mechanically control inside and outside vehicle components along with being able to produce warning sounds of said mechanical controls where the mechanical controls and warning sounds are independent of each other in the sense that the mechanical control is carried out with or without the warning sounds).
Re Claim 7, the combined teachings of Prescott et al and Inada et al disclose the system of Claim 6, wherein the exterior motor includes at least one motor selected from a group comprising: a trunk latch motor (Prescott et al, para 0014: electrical liftgate motor for opening/closing the trunk, wherein trunk latch is selected from the Markush claim language).
Claim 8 has been analyzed and rejected according to claim 5.
Re Claim 9, the combined teachings of Prescott et al and Inada et al disclose the system of claim 1, wherein the controller is configured to output the auditory control signal without outputting the motion control signal, wherein the vehicle component is not actuated when the controller is outputting the auditory control signal (Prescott et al, para 0002: alerting by standers when vehicle is in reverse gear produces a warning sound signal without actuating any of the mechanical controls of open/close of trunk etc).
Prescott et al, para 0039: key fob).
Re Claim 14, the combined teachings of Prescott et al and Inada et al disclose the system of claim 1, wherein the controller is configured to output the auditory control signal as an alternating electrical waveform to oscillate the at least one auxiliary motor in a forward direction and a reverse direction so as to not mechanically operate the vehicle component (Prescott et al, para 0014: electrical liftgate motor for opening/closing the trunk, wherein opening/closing reads on the alternating electric waveform that oscillates the motor in a forwards and a reverse direction to enable opening/closing of the trunk).
Re Claim 15, the combined teachings of Prescott et al and Inada et al disclose the system of claim 1, further including a sensor configured to detect an alert-triggering event in one of a plurality of alert zones around the vehicle (Prescott et al, paras 0003, 0006, 0050: warnings and alerts to by standers), and wherein the controller is configured to output the auditory control signal to activate corresponding ones of the at least one auxiliary motor to produce the audible sound in the one of the plurality of alert zones in response to detection of the alert-triggering event (Prescott et al, paras 0003, 0006, 0050: warnings and alerts to by standers).
Re Claim 16, the combined teachings of Prescott et al and Inada et al disclose the system of claim 15, wherein the sensor is a safety sensor configured to detect the Prescott et al, paras 0002-0003: alerting of bystanders).
Claims 18-19 have been analyzed and rejected according to claim 1.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al, US Patent Pub. 20180339652 A1 and Inada et al, US Patent 7189211 B2, as applied to claim 1 above, in view of Rosen et al, US Patent 5170435.
Re Claim 11, the combined teachings of Prescott et al and Inada et al disclose the system of claim 1, but fail to disclose further comprising a waveguide in communication with the at least one auxiliary motor to amplify and direct the audible sound. However, Rosen et al discloses an automobile that teaches the concept of utilizing an amplifier and a waveguide therewithin (Rosen et al, col. 5, lines 38-46: waveguide will act as an electromagnetic shield). It would have been obvious to modify the Prescott et al to utilize a waveguide as taught in Rosen et al for the purpose of being able to include sound output structures seamlessly within the vehicle.
Claims 12-13 have been analyzed and rejected according to claim 11.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 17: The prior art does not teach or moderately suggest the following limitations:
Wherein the at least one auxiliary motor includes a first motor and a second motor, and wherein the controller is configured to output the auditory control signal cause the second motor to produce the audible sound to cancel a noise produced by the first motor.
Limitations such as these may be useful in combination with other limitations of claim 1.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651             						4/16/2021